Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Berg-Sonne et al. US 2012/0143356 A1 in view of Matsuoka et al. US 2013/0103611 A1.

	Berg-Sonne teaches:
[Claim 1] An energy management apparatus comprising: 
a storage unit configured to store an operation schedule of the energy management apparatus; [Fig. 1 20-1]
a sensing unit configured to sense a control signal of at least one energy device in a system to which the energy management apparatus belongs; [Fig. 8 2015] and 
a controller configured to 
count a temporary pattern [Fig. 8 2040] corresponding to the sensed control signal to determine whether the temporary pattern satisfies a predetermined criterion [Fig. 8 if current data from sensors match a recurring pattern, it is used for prediction] and 
Berg-Sonne does not teach the following limitation, however, Matsuoka teaches:
to update the operation schedule to add the temporary pattern based on the result of determination. [Fig. 25C 2530]

It would have been obvious to a person having ordinary skill in the art at the time of filing to combine the teachings of Matsuoka with those of Berg-Sonne to arrive at the invention as claimed.  A person having ordinary skill in the art would have been motivated to combine the teachings because Matsuoka teaches that pattern matching and other automated learning can be used to automatically set the scheduled use of energy consuming devices.  (See para. 0181).


Berg-Sonne teaches:
[Claim 2] The energy management apparatus according to claim 1, wherein the controller: determines whether the temporary pattern corresponding to the sensed control signal is present, generates and counts the temporary pattern corresponding to the sensed control signal when the temporary pattern is present, and increases the count of the temporary pattern when the temporary pattern is present.  [para. 0217, “After the patterns have been ascertained, they are matched against time interval characteristics. For all time intervals that match a given characteristic, the system determines which pattern is the best fit. The result is a count for each pattern of the number of time intervals for which it was the best fit. The pattern that has the highest count of being the best fit is considered the best match for the selected characteristic. That best fit match is then used as a basis for predicting future behavior for facilities management.”]

	Berge-Sonne teaches:
[Claim 3] The energy management apparatus according to claim 1, wherein the controller: determines whether a search period in which the temporary pattern is counted exceeds a predetermined minimum pattern search period, and determines that the temporary pattern is applicable to the operation schedule when the search period exceeds the predetermined minimum pattern search period.  [para. 0217, “After the patterns have been ascertained, they are matched against time interval characteristics. For all time intervals that match a given characteristic, the system determines which pattern is the best fit. The result is a count for each pattern of the 

	Berge-Sonne teaches:
[Claim 4] The energy management apparatus according to claim 1, wherein the controller: determines whether accuracy of the temporary pattern is equal to or greater than predetermined reference pattern accuracy, and determines that the temporary pattern is applicable to the operation schedule when the accuracy of the temporary pattern is equal to or greater than the predetermined reference pattern accuracy.  [para. 0222, “The algorithms used for pattern detection and matching are driven by a tradeoff between accuracy and performance.”]

Berge-Sonne teaches:
[Claim 5] The energy management apparatus according to claim 4, wherein the accuracy of the temporary pattern is calculated through a ratio of the number of times of actually sensing the control signal to a predetermined number of times of sensing a control signal of an energy device by the temporary pattern during the search period. [para. 0217, “After the patterns have been ascertained, they are matched against time interval characteristics. For all time intervals that match a given characteristic, the system determines which pattern is the best fit. The result is a count for each pattern of the number of time intervals for which it was the best fit. The pattern that has the highest count of being the best fit is considered the best match for the selected characteristic. That best fit match is then used as a basis for predicting future behavior for facilities management.”]

	Matsuoka teaches:
[Claim 6] The energy management apparatus according to claim 4, further comprising an input unit configured to receive initial data for setting the minimum pattern search period and the reference pattern accuracy.  [Fig. 25A 2518]

	Matsuoka teaches:
[Claim 7] The energy management apparatus according to claim 1, wherein the storage unit generates an energy control database based on the updated operation schedule.  [Fig. 25A 2516]

	Matsuoka teaches:
[Claim 8] The energy management apparatus according to claim 7, wherein the controller selects any one operation schedule in the energy control database to control at least one energy device in the system.  [Fig. 25A 2510]

	Matsuoka teaches:
[Claim 9] The energy management apparatus according to claim 7, wherein the energy control database includes an operation schedule for each season or usage.  [para. 0133, “For example, in the case of a residential HVAC thermostat controller, an intelligent controller may use a variety of different control schedules applicable to different seasons during the year; perhaps a different control schedule for winter, summer, spring, and fall.”]



[Claim 10] The energy management apparatus according to claim 1, further comprising a display unit configured to display a pattern change confirmation window for requesting addition of the temporary pattern.  [para. 0135]

	Matsuoka teaches:
[Claim 11] The energy management apparatus according to claim 10, wherein the controller performs control to display the pattern change confirmation window when a regular pattern having an operation time overlapping that of the temporary pattern to be added is present in the operation schedule. [para. 0135-0136]

	Matsuoka teaches:
[Claim 12] The energy management apparatus according to claim 11, wherein the pattern change confirmation window includes a whole change icon for deleting the regular pattern and adding the temporary pattern, a partial change icon for applying the temporary pattern to overlap the regular pattern, and a change cancellation icon for maintaining the regular pattern.  [para. 0134]

	Matsuoka teaches:
[Claim 13] The energy management apparatus according to claim 11, wherein the controller performs control to initialize the count of the temporary pattern and to determine whether schedule information corresponding to the temporary pattern is stored, when a command for selecting the change cancellation icon in the pattern change confirmation window is received.  [Fig. 25D 2537]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.